Munson, J.
The respondent having introduced evidence to show that his character was good in respect .of being peaceable, the State was permitted to' show in rebuttal what people were saying about him after the homicide in respect of his reputation in this regard before the homicide. The re-1 spondent excepted to this because the sayings were after the homicide instead of before.
This evidence was directed to the reputation borne by the respondent before the homicide. A witness to reputation must have knowledge regarding "that of which he testifies. It is true that reputation evidence is hearsay, but it is hearsay as gathered by the witness. When the witness testifies to what common speech subsequent to the event says the respondent’s reputation was before the event, it is proving hearsay by hearsay. The evidence should have been excluded.

Exceptions sustained, judgment and sentence reversed, verdict set aside, and cause remanded.